


EXHIBIT 10.46
AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT


This AMENDMENT NO. 1 TO THE EMPLOYMENT AGREEMENT, effective as of December 18,
2008 (“Amendment No. 1”), is by and between Melissa Payner-Gregor (“Payner”) and
Bluefly, Inc. (the “Company”).


Capitalized terms used in this Amendment No. 1 that are not otherwise defined
herein shall have the same meaning as such terms are defined in the Amended and
Restated Employment Agreement between the Company and Payner, dated as of July
1, 2006 (the “Agreement”).


WHEREAS, the parties entered into the Agreement under which the parties agreed
upon the terms pursuant to which Payner would provide services to the Company as
further described therein, and


WHEREAS, the Company and Payner desire to amend the Agreement to comply with the
final regulations issued under Section 409A of the Internal Revenue Code of
1986, as amended.


NOW THEREFORE, the parties hereby agree to amend the Agreement, effective as of
the date set forth above, as follows:


1.           Section 4(a) is hereby amended and restated in its entirety to read
as follows:
 
“Incentive Compensation.  For each fiscal year during the Term, Payner shall be
eligible to receive a performance bonus as follows: provided that Payner remains
employed with the Company at the time that bonuses are awarded, Payner will be
eligible to earn a performance bonus for each fiscal year in an amount to be set
by the Compensation Committee of the Board of Directors in its sole discretion.”
 
2.           Section 7(a)(iii) is hereby amended and restated in its entirety to
read as follows:
 
“(iii)  a ‘Constructive Termination’ by the Company during the Employment Term,
which, for purposes of this Agreement shall be deemed to have occurred upon (A)
the removal of Payner without her consent from her position as Chief Executive
Officer of the Company, or (B) the material breach by the Company of this
Agreement; provided, however, that a Constructive Termination shall not be
deemed to have occurred unless: (1) Payner gives the Company notice within
ninety (90) days after an event or occurrence which Payner believes constitutes
a Constructive Termination, specifying the event or occurrence which Payner
believes constitutes a
 

 
 

--------------------------------------------------------------------------------

 

Constructive Termination; and (2) the Company fails to cure such act or failure
to act within thirty (30) days after receipt of such notice.
 
3.           A new sentence shall be added to the end of Section 8(a), to read
as follows:
 
“Notwithstanding any other provision of this Agreement, no distributions shall
be made under this Section 8(a) upon a Change in Control, unless such Change in
Control meets the requirements of a ‘change in control event,’ as set forth in
Treasury Regulation §1.409A-3(i)(5).”
 
4.           The flush language at the end of Section 8(d) is hereby amended and
restated in its entirety to read as follows:
 
then the Compensation Committee may, in its sole and reasonable discretion and
upon at least 10 business days advance notice to Payner, vest in whole or in
part any outstanding unvested DSUs.  The terms of this sub-paragraph 8(d) may be
varied by the Compensation Committee in any particular DSU Award Agreement to
which Payner is a party; provided however, that the Compensation Committee may
not accelerate distribution of the DSUs, unless such acceleration complies with
Section 409A of the Code.”
 
5.           No Other Changes.  Except as expressly provided in this Amendment
No. 1, all terms of the Agreement shall remain in full force and effect.
 
6.           Counterparts.  This Amendment No. 1 may be executed in two or more
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same instrument.
 

 
2

--------------------------------------------------------------------------------

 



 
In WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to be duly
executed as of the date set forth above.
 

BLUEFLY, INC.        
By:
/s/ David Wassong         Name:  David Wassong         Title:  Interim Chairman
of the Board         


EXECUTIVE         /s/ Melissa Payner-Gregor   Melissa Payner-Gregor  

 
 
 
 


 





 
3

--------------------------------------------------------------------------------

 
